Plaintiff, the widow of Frank J. Greene, filed a claim for compensation under the workmen's compensation act. On final hearing before the commission, *Page 453 
it was held that her claim was barred because not made within two years after the accident which resulted in her husband's death.
This question was before us in the recent case ofHovey v. Construction Co., ante, 84, and it was there held that this statutory limitation did not apply to such a claim. It is but fair to the commission to say that language used inMillaley v. City of Grand Rapids, 231 Mich. 10, was capable of the construction they placed upon it. For this reason, the award must be vacated, with costs to plaintiff.
The defendant, however, also insists that the record discloses that plaintiff's husband in his lifetime made a claim for and accepted compensation from others, in whose immediate employ he was at the time of the accident, for the injury which he received, and that he thereby elected not to take under the provisions of the act. This presented a question of fact which was not passed upon by the commission.
The record will be remanded for further action not inconsistent herewith.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and POTTER, JJ., concurred. *Page 454